United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Allentown, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-717
Issued: December 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant, through counsel, filed a timely appeal from an
October 15, 2009 schedule award decision of the Office of Workers’ Compensation Programs for
two percent impairment of the right upper extremity. Pursuant to 20 C.F.R. §§501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issue is whether appellant has more than two percent impairment of the right arm, for
which she received a schedule award.
On appeal, appellant, through counsel, contends that there is an unresolved conflict in
medical opinion regarding the percentage of impairment to her right upper extremity.

FACTUAL HISTORY
This case has previously been before the Board.1 In a June 16, 2008 decision, the Board
affirmed an Office hearing representative’s December 11, 2006 decision which affirmed the
termination of appellant’s compensation benefits as of May 14, 2006. The Board found that the
September 23, 2005 report of Dr. Thomas DiBenedetto, a Board-certified orthopedic surgeon
and an impartial medical specialist, represented the weight of the medical evidence and
supported the termination of benefits. The Board also found that appellant failed to establish that
she had any continuing employment-related disability after May 14, 2006. The Board found the
medical evidence insufficient to support the expansion of her claim to include the condition of
bilateral diffuse sensory brachial plexopathies. The Board also affirmed the Office’s April 30,
2007 decision denying her request for further merit review. The facts of the case are set forth in
the Board’s prior decision and are incorporated herein by reference.2
Appellant claimed a schedule award and submitted an October 28, 2008 report by
Dr. Arthur Becan, an orthopedic surgeon, who provided an impairment rating of her right upper
extremity. On examination, Dr. Becan noted no effusion of the right elbow and tenderness was
noted along the lateral and medial epicondyle and along the posterior interosseous nerve at the
dorsal aspect of the right forearm. He also found a positive Tinel’s sign over the ulnar nerve.
Grip strength testing performed via Jamar hand dynamometer at level three revealed 15
kilograms on the right versus 20 kilograms on the left. Pinch key unit testing measured four
kilograms on the right versus seven kilograms on the left. Dr. Becan conducted SemmesWeinstein monofilament testing, which indicated that diminished light-touch sensibility at 4.6
milligrams over the ulnar nerve distribution of the left hand and at 3.6 milligrams over the
median nerve distribution of the left hand.
Dr. Becan advised that appellant had 15 percent right arm impairment under the
American Medical Association, Guides to the Evaluation of Permanent Impairment (fifth
edition) (A.M.A., Guides). He cited to Table 16-10, page 482 and Table 16-15, page 492, to
assign six percent sensory loss for the right ulnar nerve. Dr. Becan also assigned 10 percent
impairment for right grip strength deficit, citing to Table 16-34, page 509. He stated that the
combined total due to these impairment factors was 15 percent and advised that appellant
reached maximum medical improvement on October 28, 2008.
On January 30, 2009 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
Office medical adviser, reviewed the medical evidence. He noted that appellant had been
evaluated by Dr. DiBenedetto on September 23, 2005 who found no evidence on examination of
residual lateral epicondylitis. Dr. Berman noted that both Dr. Becan and Dr. DiBenedetto
revised a normal 2003 electromyogram. The Office medical adviser stated that Dr. Becan’s
recommendation for a Grade 2 right ulnar nerve sensory deficit was questionable as this finding
1

Docket No. 08-244 (issue June 14, 2008).

2

On October 26, 2002 appellant, then a 37-year-old mail processor, filed a traumatic injury claim alleging that
she sustained right carpal tunnel syndrome due to putting mail into trays on October 24, 2002. The Office accepted
the claim for right upper extremity epicondylitis and tendinitis. Appellant stopped work on October 25, 2002 and
was placed on the periodic rolls for temporary total disability.

2

was not verified by other examiners and the diagnostic studies were both normal and abnormal in
the past.” Dr. Berman also noted that at section 16.8a, the fifth edition of the A.M.A., Guides
cautioned against rating decreased strength in the presence of painful conditions that prevented
effective application of maximum force to the region being evaluated.
Under Table 16-15, Dr. Berman identified the maximum impairments allowed for
sensory loss (pain) and involving the ulnar nerves. For the ulnar nerve above the midforearm, a
maximum seven percent was allowed. He noted that Dr. Becan had classified appellant’s
sensory deficit as Grade 2 or 80 percent. Dr. Berman stated that the findings from examinations
by other treating physicians supported classification as Grade 4, for which 25 percent was
allowed. He rated sensory loss to the ulnar nerve by multiplying 7 percent times 25 percent to
equal 1.75 percent, rounded up to 2 percent.
In an April 15, 2009 decision, the Office granted appellant a schedule award for two
percent impairment of the right upper extremity.
On April 22, 2009 counsel for appellant requested an oral hearing before an Office
hearing representative that was held on July 23, 2009.
In an October 15, 2009 decision, an Office hearing representative affirmed the April 15,
2009 schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.6
ANALYSIS
Appellant’s claim was accepted by the Office for right upper extremity epicondylitis and
tendinitis. She received a schedule award for two percent impairment to her right arm based on
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

3

the accepted conditions. This rating was based on sensory loss affecting the ulnar nerve above
the midforearm. The Board finds that appellant has not established greater impairment.
On appeal, appellant contends that the Office erred by failing to refer her for an impartial
medical examination as there was a conflict in medical opinion between Dr. Becan, who rated a
15 percent right upper extremity impairment, and Dr. Berman, who found 2 percent impairment
of the right arm.
As noted, the A.M.A., Guides at section 16.8 do not assign a large role to grip or pinch
strength measurements as they can be influenced by subjective factors. Dr. Becan advised that
appellant was able to perform routine household duties such as dishwashing, mowing, cleaning
and shopping with some difficulty performing nonspecialized hand activities. He advised there
was a positive Tinel’s sign. Dr. Becan stated that Semmes-Weinstein monofilament testing
revealed diminished light-touch sensibility over the ulnar nerve distribution of the right hand. In
light of the principles found at section 16.8, he provided no explanation as to why appellant’s
loss of strength was not adequately considered with reference to the other methods of the
A.M.A., Guides. Dr. Becan merely listed measurements obtained on grip and pinch strength
testing. The Office medical adviser properly applied the A.M.A., Guides to the findings on
examination and explained why he disallowed the 10 percent left pinch grip deficit rating found
by Dr. Becan under section 16.8a.
The Office medical adviser also explained why he classified the extent of sensory loss
under Table 16-10 as Grade 4, which allowed a sensory default 25 percent. As to sensory loss,
Dr. Becan noted that testing revealed diminished light-touch sensibility. This corresponds to
Grade 4, which is described as distorted superficial tactile sensibility (diminished light touch)
with or without minimal abnormal sensations or pain. Dr. Becan noted that appellant was able to
engage in routine household duties with some difficulty due to pain. The report of the examining
physician did not provide any additional discussion of the relative factors that go into
determining the classification of sensory loss under section 16.5. The A.M.A., Guides provide
that the examiner must use clinical judgment to estimate the appropriate percentages of sensory
or motor deficits, noting that the maximum value for each grade is not applied automatically.
The report of Dr. Becan did not adequately address the factors that go to such clinical judgment
when classifying appellant’s sensory deficit as Grade 2, of 80 percent. He provided only a
footnote reference to the tables he applied in rating impairment. Absent any discussion,
Dr. Becan’s impairment rating is not well rationalized.
While the report of an examining physician may be found to constitute the weight of
medical opinion, such physician should clearly address the principles of the A.M.A., Guides in
explaining how an impairment rating is reached. Absent such explanation, the Office may rely
on the opinion of its medical adviser.7 In this respect, Dr. Berman addressed the sensory deficit
to appellant’s right arm caused by the ulnar nerve above the forearm. He explained his
application of Table 16-10 for classifying the extent of the sensory deficit as Grade 4, for which
he allowed 25 percent. In turn, Dr. Berman identified the maximum upper extremity
impairments allowed for sensory loss affecting the ulnar nerve above the midforearm. He
7

See Tommy R. Martin 56 ECAB 273 (2005).

4

explained the basis for finding 1.75 percent sensory loss to the right arm which he properly
rounded up to 2 percent.8
CONCLUSION
The Board finds that appellant has no more than two percent impairment of her right
upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 15, 2009 is affirmed.
Issued: December 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

The policy of the Office is to round the calculated percentage of impairment to the nearest whole number. See
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3b (January 2010).
Fractions are rounded up from .50. See also J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008);
57 ECAB 563 (2006).

5

